DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Roger Lang on 3/10/2021 to amend the claims as following.


 1.	(Currently Amended) A method comprising:
receiving, at a computing device, first temperature data from a first food service device, the first temperature data corresponding to a food temperature of food;
determining, by the computing device, when the first temperature data exceeds a predetermined temperature value; [[and]]
activating, by the computing device, a first alarm when the first temperature data exceeds the predetermined temperature value;
receiving a first drop time;
receiving a second drop time;
activating a second alarm when the second drop time is not received within a predetermined time;
receiving worker data that identifies workers and the worker’s duties and schedule; and
generating a training plan for at least one of the workers based on a number of alarms associated with the at least one of the workers.

2.	(Canceled)
4.	(Canceled)

9.	(Currently Amended) A method comprising:
receiving, at a computing device, first temperature data from a first food service device, the first temperature data corresponding to a food temperature of food;
transferring the food to a second food service device;
receiving, at the computing device, second temperature data from a second food service device, the second temperature data corresponding to the food temperature;
determining, by the computing device, when the first temperature data or the second temperature data exceeds a predetermined temperature value;
activating, by the computing device, a first alarm when the first temperature data or the second temperature data exceeds the predetermined temperature value; [[and]]
discarding the food in response to the first alarm being activated;
receiving a first drop time;
receiving a second drop time;
activating a second alarm when the second drop time is not received within a predetermined time;
receiving worker data that identifies a worker operating the first food service device or the second food service device;
generating a training plan for the worker based on a number of alarms associated with the worker; and
implementing the training plan.

11.	(Canceled)
14.	(Currently Amended) A system comprising:
a first food service device comprising a first sensor;
a processor in electrical communication with the sensor; and
a memory storing instructions that, when executed by the processor, cause the processor to perform actions comprising:
receiving first temperature data from the first sensor, the first temperature data corresponding to a food temperature of food,
determining when the first temperature data exceeds a predetermined temperature value, and
activating a first alarm when the first temperature data exceeds the predetermined temperature value,
receiving a first drop time from the first food service device,
receiving a second drop time from the first food service device, and
activating a second alarm when the second drop time is not received within a predetermined time,
receiving worker data that identifies a worker operating the first food service device or the second food service device, and
generating a training plan for the worker based on a number of alarms associated with the worker.

15.	(Cancelled)


[End Amendment]


Reason(s) For Allowance
1.	Claims 1, 3, 5-10, 12-14 and 16-20 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
method comprising: 
receiving, at a computing device, first temperature data from a first food service device (Fig. 3 teaches a computer device 300/304. 0030 teaches receiving temperature from food products tags 101), 
the first temperature data corresponding to a food temperature of food (0030 and 0032 teaches temperature data corresponding to a particular food/product); 
determining, by the computing device, when the first temperature data exceeds a predetermined temperature value (0014, 0038 teaches determining if a temperature exceeds range of safe temperatures); and 
activating, by the computing device, a first alarm when the first temperature data exceeds the predetermined temperature value (0014, 0038 teaches that the safety application 313 of the computing device 304 can trigger an alert if the temperature is outside of a safe temperature, in other words too hot).

	In regards to independent claim 9 and 14, Worrall teaches receiving, at a computing device, first temperature data from a first food service device, the first temperature data corresponding to a food temperature of food (Fig. 3 teaches a computer device 300/304. 0030 teaches receiving temperature from food products tags 101); 
transferring the food to a second food service device (0045 teaches transferring the food to a buffet service line); 
receiving, at the computing device, second temperature data from a second food service device, the second temperature data corresponding to the food temperature ; 
determining, by the computing device, when the first temperature data or the second temperature data exceeds a predetermined temperature value (0014, 0038 teaches determining if a temperature exceeds range of safe temperatures); 
activating, by the computing device, a first alarm when the first temperature data or the second temperature data exceeds the predetermined temperature value (0014, 0038 teaches that the safety application 313 of the computing device 304 can trigger an alert if the temperature is outside of a safe temperature, in other words too hot); and
 discarding the food in response to the first alarm being activated (0042 and Fig. 4 teaches notification for discarding the food in response to an alert).    

But, Worrall nor any other prior art of record teaches
receiving a first drop time from the first food service device,
receiving a second drop time from the first food service device, and
activating a second alarm when the second drop time is not received within a predetermined time,
receiving worker data that identifies a worker operating the first food service device or the second food service device, and
generating a training plan for the worker based on a number of alarms associated with the worker.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685